United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 21, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-11323
                          Summary Calendar


KENNETH LEON CRAFT,

                                    Plaintiff-Appellant,

versus

MARY ANN K. LAMB,

                                    Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 2:03-CV-219
                        --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges

PER CURIAM:*

     Kenneth Leon Craft, Texas prisoner # 781171, has appealed

the district court’s judgment dismissing his civil rights

complaint as frivolous and for failure to state a claim upon

which relief may be granted.   Craft contends that the defendant

prison librarian violated his right of access to the courts by

refusing, pursuant to prison policy, to apply postage to and mail

a letter.   Although the refusal to assist an inmate in Craft’s

situation arguably could result in an unconstitutional denial of


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-11323
                                 -2-

access to the courts, see Chriceol v. Phillips, 169 F.3d 313, 317

(5th Cir. 1999), Craft’s position as a litigant was not

compromised by any delay attributable to the defendant.     See

Lewis v. Casey, 518 U.S. 343, 350-52 (1996).    Craft’s failure to

comply with the Supreme Court’s filing requirements resulted from

his own inattentiveness.

     Craft contends that his right to equal protection was

violated because the defendant acted arbitrarily and pursuant to

a prison policy that does not have a rational basis or a

legitimate governmental objective.    He complains that indigent

and non-indigent prisoners on lock-down status were treated

disparately because indigent prisoners could have their legal

mail posted under the policy but that non-indigent prisoners

could not have their mail posted.    See Stefanoff v. Hays County,

Tex., 154 F.3d 523, 525-26 (5th Cir. 1998) (equal protection

standard).    Grievance records filed by Craft in support of his

complaint reflect that non-indigent prisoners in Craft’s

situation “shall be allowed correspondence and legal supplies

through the indigent program.”    In other words, non-indigent

prisoners are treated the same as indigent prisoners, not

disparately.

     Craft contends that his First Amendment right to freedom of

speech was violated by the administrative policy.    This argument

is foreclosed by Daigre v. Maggio, 719 F.2d 1310, 1312–13 (5th

Cir. 1983).
                          No. 03-11323
                               -3-

     Accordingly, the district court’s judgment dismissing the

complaint is

          AFFIRMED.